Dissenting Opinion by
Mb. Justice Cohen:
Most disquieting still is the evident facility with which the majority repudiates, without mentioning, two well-considered unanimous opinions of the full membership of this court in Commonwealth ex rel. Reinhardt v. Randall, 356 Pa. 302, 51 A. 2d 751 (1947), and Commonwealth ex rel. Houlahen v. Flynn, 348 Pa. 101, 34 A. 2d 59 (1943). (See Justice B. R. Jones’ dissent in Bowers v. Pennsylvania Turnpike Commission, 402 Pa. 542, 167 A. 2d 354 (1961).) I can only conclude that this is an obvious effort to bolster its own interpretation of Article VI, §4 of the Commonwealth’s Constitution. This interpretation contravenes the clear language of the Constitution which means just what it says, that “Appointed officers may be removed at the pleasure of the [appointing] power.” (See my dissent in Bowers v. Pennsylvania Turnpike Commission, supra.)
I dissent.